
	
		I
		112th CONGRESS
		1st Session
		H. R. 3470
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Mr. Ribble (for
			 himself, Mr. Petri,
			 Mr. Meehan, and
			 Mr. Austria) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To remove arbitrary and anticompetitive limitations from
		  the grant program for ICAC Program training.
	
	
		1.Short titleThis Act may be cited as the
			 Competitive Justice Training Act of
			 2011.
		2.FindingsThe Congress finds as follows:
			(1)The Internet
			 Crimes Against Children Task Force Program (hereinafter referred to as the
			 ICAC Program) was developed in 1998 in response to the
			 increasing number of children and teenagers using the Internet, the
			 proliferation of child pornography, and heightened online activity by predators
			 seeking unsupervised contact with potential underage victims.
			(2)The ICAC Program
			 is a national network of more than 60 coordinated task forces representing more
			 than 3,000 Federal, State, and local law enforcement and prosecutorial
			 agencies.
			(3)The ICAC Program
			 has identified millions of child pornography transactions involving images and
			 video of child sexual assault from millions of computer IP addresses
			 worldwide.
			(4)The ICAC Program
			 has helped State and local officials develop and coordinate an effective
			 response to cyber-enticement and child pornography cases.
			(5)Since its
			 creation, the ICAC Program has reviewed more than 180,000 complaints of alleged
			 child sexual victimization resulting in the arrest of more than 16,500
			 individuals.
			(6)In fiscal year
			 2010, ICAC Program investigations led to more than 5,400 arrests, over 30,000
			 forensic examinations, and the identification of over 2,100 children who were
			 victims of some form of abuse or neglect.
			(7)The ICAC Program
			 technical and training assistance program (hereinafter referred to as
			 ICAC Program training) has trained more than 288,000 law
			 enforcement officers, prosecutors, and other professionals, including 31,000
			 law enforcement personnel, more than 2,400 prosecutors, and more than 9,000
			 other professionals in fiscal year 2010 alone.
			(8)The benefits of a
			 competitive and open grant process are widely accepted as the best method to
			 match unique grantees with program requirements, responsibly administer
			 taxpayer dollars, and ensure a fair and unbiased process for making grant award
			 determinations.
			(9)ICAC Program
			 training has historically been awarded through a competitive, open process. In
			 general, Department of Justice grants are awarded without arbitrary
			 restrictions and on a competitive basis. Further, most training administered by
			 Federal agencies is administered on a full and competitive open grant
			 process.
			3.Sense of
			 CongressIt is the sense of
			 the Congress that—
			(1)deviating from the
			 competitive open grant process for ICAC Program training and establishing
			 arbitrary limitations on the amount of ICAC Program training provided by
			 certain providers is anticompetitive and does not result in maximizing taxpayer
			 value, training participation, or program quality, or reducing associated
			 overhead costs; and
			(2)the Attorney
			 General should administer grants for ICAC Program training without arbitrary
			 statutory or regulatory limitations, and in administering such grants should
			 prioritize cost, quality, and proven training results.
			4.Removal of
			 arbitrary anticompetive cap on ICAC Program trainingSection 102(b)(4) of the PROTECT Our
			 Children Act of 2008 (42 U.S.C. 17612(b)(4)) is amended—
			(1)by striking
			 subparagraph (B); and
			(2)by redesignating
			 subparagraph (C) as subparagraph (B).
			
